Cite as 2015 Ark. App. 350

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-15-32


CATHERINE KUAKAHELA                               Opinion Delivered   May 27, 2015
                  APPELLANT
                                                  APPEAL FROM THE ARKANSAS
                                                  WORKERS’ COMPENSATION
V.                                                COMMISSION [NO. G301461]


ROSE AIRCRAFT SERVICES, INC. and
AIG CLAIMS, INC.                                  REVERSED AND REMANDED
                    APPELLEES



                           PHILLIP T. WHITEAKER, Judge

       Catherine Kuakahela appeals a decision by the Arkansas Workers’ Compensation

Commission (Commission).         The Commission denied her request for psychological

treatment, finding no evidence of a diagnosis by a licensed psychiatrist or psychologist. We

reverse the Commission’s decision and remand for a determination of compensability.

Because there was evidence in the record that Ms. Kuakahela’s diagnosis had been reviewed

and approved by both a licensed psychiatrist and a psychologist, the Commission’s factual

finding was clearly erroneous, and its decision was not supported by substantial evidence.

       When we review a decision of the Workers’ Compensation Commission, we view the

evidence and all reasonable inferences deducible therefrom in the light most favorable to the

findings of the Commission and affirm that decision if it is supported by substantial evidence.

Clark v. Peabody Testing Serv., 265 Ark. 489, 579 S.W.2d 360 (1979); Crossett Sch. Dist. v.

Gourley, 50 Ark. App. 1, 899 S.W.2d 482 (1995). Substantial evidence is such relevant
                                Cite as 2015 Ark. App. 350

evidence as a reasonable mind might accept as adequate to support a conclusion. Carroll Gen.

Hosp. v. Green, 54 Ark. App. 102, 923 S.W.2d 878 (1996); Wright v. ABC Air, Inc., 44 Ark.

App. 5, 864 S.W.2d 871 (1993). We do not reverse a decision of the Commission unless we

are convinced that fair-minded persons with the same facts before them could not have

arrived at the conclusion reached by the Commission. Milligan v. West Tree Serv., 57 Ark.

App. 14, 941 S.W.2d 434 (1997); Willmon v. Allen Canning Co., 38 Ark. App. 105, 828
S.W.2d 868 (1992). With these standards in mind, we will now consider the evidence before

the Commission.

       In February 2013, Ms. Kuakahela sustained an admittedly compensable injury to her

head during the course and scope of her employment with Rose Aircraft Services. She

received medical services for this compensable injury, which included emergency

hospitalization, diagnostic testing of her head and neck, prescriptive medications, physical

therapy, and neurological testing and treatment.

       Neurologically, Ms. Kuakahela was treated by Dr. Tonya Phillips. In May 2013, Dr.

Phillips indicated that Ms. Kuakahela’s exam was normal from a neurological standpoint, but

that there might be some degree of postconcussive syndrome. She also indicated that there

appeared to be a “significant psychological overlay and anxiety” contributing to her

symptoms. Dr. Phillips opined that Ms. Kuakahela needed to be seen by a psychiatrist, but

would leave that determination to workers’ compensation. In July 2013, Dr. Phillips again

indicated that there was “a significant psychological overlay” to her symptoms and that she




                                             2
                                 Cite as 2015 Ark. App. 350

should be evaluated by a psychiatrist. Dr. Phillips stated that Ms. Kuakahela’s head injury was

mild and that her psychiatric issues appeared to be her biggest issue.

       Ms. Kuakahela’s psychiatric issues also concerned her primary care physician, Dr.

Richard Lochala.     He diagnosed her with post-traumatic stress disorder (PTSD) and

depression and ordered his office to coordinate a referral to a psychiatrist.

       Rose Aircraft Services controverted Ms. Kuakahela’s requests for a psychiatric referral.

As a result, Ms. Kuakahela obtained her own psychiatric evaluation from Western Arkansas

Counseling and Guidance Center. Ashley George, a licensed counselor, provided the initial

evaluation and treatment plan, which was reviewed and approved by Dr. Kevin Price, a

physician associated with the mental health facility, as well as the clinical supervisor, Dr.

Rachel Hopper, PhD. Ms. George diagnosed Ms. Kuakahela with PTSD and recommended

individual treatment sessions.

       Ms. Kuakahela subsequently made a claim with the Arkansas Workers’ Compensation

Commission for her psychological treatment. After a hearing, the administrative law judge

(ALJ) rejected that relief, finding that there was no evidence that Ms. Kuakahela’s

psychological injury had been diagnosed by a licensed psychiatrist or psychologist.1 The

Commission affirmed and adopted the ALJ’s findings.

       On appeal, Ms. Kuakahela challenges the sufficiency of the evidence supporting the

Commission’s finding that there was no evidence that her psychological injury had been

       1
        Ms. Kuakahela had also requested that her hospital stay from September 17, 2013, to
September 21, 2013, be covered as related to her compensable injury. The ALJ denied her
claim. This determination was affirmed and adopted by the Commission. Ms. Kuakahela
did not appeal denial of these benefits; therefore, it is not an issue on appeal.

                                               3
                                 Cite as 2015 Ark. App. 350

diagnosed by a licensed psychiatrist or psychologist. Arkansas Code Annotated section 11-9-

113 (Repl. 2012) requires that Ms. Kuakahela prove that a licensed psychiatrist or

psychologist diagnosed her with a DSM-IV condition and that her condition and need for

treatment were caused by her compensable injury. Here, the Commission found that, while

a licensed counselor and a neurologist had diagnosed Ms. Kuakahela with a psychological

disorder, there were no reports from either a licensed psychiatrist or a licensed psychologist

indicating any type of diagnosis or treatment plan as required by the statute.              The

Commission, however, failed to acknowledge that the licensed counselor’s diagnosis and

treatment plan had been reviewed and approved by both Dr. Price and Dr. Hopper—the staff

physician and clinical supervisor of the mental health facility2—or to indicate why Dr. Price’s

and Dr. Hopper’s approval of the diagnosis and treatment plan would not suffice under the

statute. Because there was evidence in the record that Ms. Kuakahela had been diagnosed

with a psychological injury by a mental health professional as required by the statute, we

reverse and remand for a determination of compesability.

       Reversed and remanded.

       KINARD and HOOFMAN, JJ., agree.

       Medlock, Gramlich & Sexton, LLP, by: Michael Ellig, for appellant.

       Worley, Wood & Parrish, P.A., by: Jarrod S. Parrish, for appellees.

       2
         We note that the dissenting commissioner affirmatively stated in his opinion that Dr.
Price is a licensed psychiatrist and Dr. Hopper is a licensed psychologist. Given their
respective positions at a mental health facility, we find this is a logical inference. We further
note that Rose Aircraft Services never specifically challenged Dr. Price’s or Dr. Hopper’s
qualifications to make this diagnosis under the statute; nor did it place Ms. Kuakahela on
notice that their qualifications as either a licensed psychiatrist or psychologist were being
challenged.
                                                4